DETAILED ACTION
Claims 1-20 filed July 25th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-20 of U.S. Patent No. 11,416,065 in view of Mora et al. (US2012/0038639).  
Current application
US Pat 11,416,065
Mora et al. (US2012/0038639)
1. A method of generating synchronized auditory and haptic feedback for artificial- reality environments, the method comprising: performing a simulation of a user interaction with a virtual object in an artificial- reality environment, wherein the user interaction (i) traverses a surface of the virtual object and (ii) includes a set of contact events; estimating a trajectory of the user interaction with the virtual object based on the set of contact events; determining a surface profile associated with the surface of the virtual object; generating an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and rendering, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction, based on applying one or more numerical methods to integrate equations of motion derived from a mass-spring-damper system used to approximate body dynamics of a portion of the user’s body that is interacting with the surface.
1. A method of generating synchronized auditory and haptic feedback for artificial-reality environments, the method comprising: performing a simulation of a user interaction with a virtual object in an artificial-reality environment, wherein the user interaction (i) traverses a surface of the virtual object and (ii) includes a set of contact events; estimating a trajectory of the user interaction with the virtual object based on the set of contact events; determining a surface profile associated with the surface of the virtual object, based on a height profile of the surface of the virtual object along the estimated trajectory of the user interaction, wherein the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object; generating an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and rendering, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction.
The ’065 patent teaches a surface profile associated with the surface of the virtual object, based on a height profile of the surface of the virtual object along the estimated trajectory of the user interaction, wherein the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object; generating an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and rendering, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction. However, the ‘065 patent does not explicitly teach based on applying one or more numerical methods to integrate equations of motion derived from a mass-spring-damper system used to approximate body dynamics of a portion of the user’s body that is interacting with the surface. However, in the analogous field of endeavor of mechanical simulators Mora teaches based on applying one or more numerical methods to integrate equations of motion derived from a mass-spring-damper system used to approximate body dynamics of a portion of the user’s body that is interacting with the surface. (See Mora paragraphs 3-9 where it is known in the art to use Mass Spring Damper models in order to model surface textures and improve contact realism in haptic feedback) Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to substitute the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object of the ‘065 patent with the mass spring damper model as taught by Mora. One of ordinary skill in the art would have been motivated to substitute one surface texture model for another surface texture model for the advantage of/ benefit of yielding predictable results of modeling a textured surface. 
2. The method of claim 1, wherein determining the surface profile comprises: generating a height profile of the surface of the virtual object along the estimated trajectory of the user interaction; and applying one or more surface parameters of the surface of the virtual object to the height profile to obtain the surface profile.
2. The method of claim 1, wherein determining the surface profile comprises: generating a height profile of the surface of the virtual object along the estimated trajectory of the user interaction; and applying one or more surface parameters of the surface of the virtual object to the height profile to obtain the surface profile.

3. The method of claim 2, wherein: the one or more surface parameters correspond to a texture of the surface of the virtual object; the one or more surface parameters include a surface roughness parameter for the texture of the surface; and applying the one or more surface parameters comprises adding micro-level geometry via fractal noise controlled by the surface roughness parameter.
3. The method of claim 2, wherein: the one or more surface parameters correspond to a texture of the surface of the virtual object; the one or more surface parameters include a surface roughness parameter for the texture of the surface; and applying the one or more surface parameters comprises adding micro-level geometry via fractal noise controlled by the surface roughness parameter.

4. The method of claim 3, wherein the surface roughness parameter includes surface texture and roughness material qualities associated with the virtual object.
4. The method of claim 3, wherein the surface roughness parameter includes surface texture and roughness material qualities associated with the virtual object.

5. The method of claim 3, wherein the surface roughness parameter includes: attributes created or assigned by a scene artist, or inferred or captured directly from a real-world counterpart of the virtual object.
5. The method of claim 3, wherein the surface roughness parameter includes: attributes created or assigned by a scene artist, or inferred or captured directly from a real-world counterpart of the virtual object.

6. The method of claim 2, wherein generating the height profile of the surface further comprises calculating the height profile based on meso-level surface geometry corresponding to the virtual object.
6. The method of claim 2, wherein generating the height profile of the surface further comprises calculating the height profile based on meso-level surface geometry corresponding to the virtual object.

7. The method of claim 6, wherein generating the height profile of the surface further comprises indexing the meso-level surface geometry from one or more texture-map images associated with the virtual object.
7. The method of claim 6, wherein generating the height profile of the surface further comprises indexing the meso-level surface geometry from one or more texture-map images associated with the virtual object.

8. The method of claim 1, wherein: the method further comprises simulating body dynamics of the user along the surface profile; and generating the excitation force profile is further performed according to the simulated body dynamics of the user.
8. The method of claim 1, wherein: the method further comprises simulating body dynamics of the user along the surface profile; and generating the excitation force profile is further performed according to the simulated body dynamics of the user.

9. The method of claim 8, wherein simulating the body dynamics of the user comprises simulating traversal across the surface profile with the mass-spring-damper system.
9. The method of claim 8, wherein simulating the body dynamics of the user comprises simulating traversal across the surface profile with a mass-spring-damper system that approximates the body dynamics of a portion of the user's body that is interacting with the surface.

10. The method of claim 9, wherein: the mass-spring-damper system approximates the portion of the user’s body as a point mass, and simulating the body dynamics of the user further comprises (1) detecting collisions between the point mass and the surface profile and (ii) applying reactionary impulse forces.
10. The method of claim 9, wherein: the mass-spring-damper system approximates the portion of the user's body as a point mass, and simulating the body dynamics of the user further comprises (i) detecting collisions between the point mass and the surface profile and (ii) applying reactionary impulse forces.

11. The method of claims 9, wherein rendering the audio comprises determining a timbre based on (i) characteristics of the mass-spring-damper system and (ii) the surface profile.
11. The method of claim 9, wherein rendering the audio comprises determining a timbre based on (i) characteristics of the mass-spring-damper system and (ii) the surface profile.

12. The method of claim 1, wherein estimating the trajectory comprises interpolating contact positions with the contact events of the user interaction, and each contact position corresponds to a relief height over the surface of the virtual object.
13. The method of claim 1, wherein estimating the trajectory comprises interpolating contact positions with the contact events of the user interaction, and each contact position corresponds to a relief height over the surface of the virtual object.

13. The method of claim 12, further comprising applying a filter to the estimated trajectory to smooth the estimated trajectory.
14. The method of claim 13, further comprising applying a filter to the estimated trajectory to smooth the estimated trajectory.

14. The method of claim 12, wherein the contact positions interpolated with the contact events of the user interaction are sampled at a predetermined rate.
15. The method of claim 13, wherein the contact positions interpolated with the contact events of the user interaction are sampled at a predetermined rate.

15. The method of claim 1, wherein performing the simulation comprises obtaining sparsely sampled contact information of the user interaction, including position, velocity, and force of the user interaction.
16. The method of claim 1, wherein performing the simulation comprises obtaining sparsely sampled contact information of the user interaction, including position, velocity, and force of the user interaction.

16. The method of claim 1, wherein performing the simulation further comprises capturing meso-level geometric features of the surface of the virtual object.
17. The method of claim 1, wherein performing the simulation further comprises capturing meso-level geometric features of the surface of the virtual object.

17. The method of claim 1, wherein performing the simulation comprises generating information on the set of contact events at a rate of approximately 60 Hz.
18. The method of claim 1, wherein performing the simulation comprises generating information on the set of contact events at a rate of approximately 60 Hz.

18. An artificial-reality device for generating synchronized auditory and haptic feedback for artificial-reality environments, the artificial-reality device comprising: one or more processors; memory that stores one or more programs configured for execution by the one or more processors, and the one or more programs comprising instructions for: performing a simulation of a user interaction with a virtual object in an artificial-reality environment, wherein the user interaction (i) traverses a surface of the virtual object and (ii) includes a set of contact events; estimating a trajectory of the user interaction with the virtual object based on the set of contact events; determining a surface profile associated with the surface of the virtual object; generating an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and rendering, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction, including determining a timbre based on (i) characteristics of a mass-spring-damper system used to approximate the body dynamics of a portion of the user’s body that is interacting with the surface and (ii) the surface profile. 
19. An artificial-reality device for generating synchronized auditory and haptic feedback for artificial-reality environments, the artificial-reality device comprising: one or more processors; memory that stores one or more programs configured for execution by the one or more processors, and the one or more programs comprising instructions for: performing a simulation of a user interaction with a virtual object in an artificial-reality environment, wherein the user interaction (i) traverses a surface of the virtual object and (ii) includes a set of contact events; estimating a trajectory of the user interaction with the virtual object based on the set of contact events; determining a surface profile associated with the surface of the virtual object based on a height profile of the surface of the virtual object along the estimated trajectory of the user interaction, wherein the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object; generating an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and rendering, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction.

See also

11. The method of claim 9, wherein rendering the audio comprises determining a timbre based on (i) characteristics of the mass-spring-damper system and (ii) the surface profile.
The ’065 patent teaches a surface profile associated with the surface of the virtual object, based on a height profile of the surface of the virtual object along the estimated trajectory of the user interaction, wherein the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object; generating an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and rendering, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction. However, the ‘065 patent does not explicitly teach based on applying one or more numerical methods to integrate equations of motion derived from a mass-spring-damper system used to approximate body dynamics of a portion of the user’s body that is interacting with the surface. However, in the analogous field of endeavor of mechanical simulators Mora teaches based on applying one or more numerical methods to integrate equations of motion derived from a mass-spring-damper system used to approximate body dynamics of a portion of the user’s body that is interacting with the surface. (See Mora paragraphs 3-9 where it is known in the art to use Mass Spring Damper models in order to model surface textures and improve contact realism in haptic feedback) Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to substitute the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object of the ‘065 patent with the mass spring damper model as taught by Mora. One of ordinary skill in the art would have been motivated to substitute one surface texture model for another surface texture model for the advantage of/ benefit of yielding predictable results of modeling a textured surface.
19. The artificial-reality device of claim 18, wherein the one or more programs further comprise instructions for simulating body dynamics of the user along the surface profile, and wherein generating the excitation force profile is further performed according to the simulated body dynamics of the user.
8. The method of claim 1, wherein: the method further comprises simulating body dynamics of the user along the surface profile; and generating the excitation force profile is further performed according to the simulated body dynamics of the user.

20. A non-transitory computer-readable storage medium storing one or more programs configured for execution by an artificial-reality device having one or more processors, the one or more programs including instructions, which when executed by the one or more processors, cause the artificial-reality device to: perform a simulation of a user interaction with a virtual object in an artificial-reality environment, wherein the user interaction (i) traverses a surface of the virtual object and (ii) includes a set of contact events; estimate a trajectory of the user interaction with the virtual object based on the set of contact events; determine a surface profile associated with the surface of the virtual object; generate an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and render, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction, based on applying one or more numerical methods to integrate equations of motion derived from a mass-spring-damper system used to approximate the body dynamics of a portion of the user’s body that is interacting with the surface.
20. A non-transitory computer-readable storage medium storing one or more programs configured for execution by an artificial-reality device having one or more processors, the one or more programs including instructions, which when executed by the one or more processors, cause the artificial-reality device to: perform a simulation of a user interaction with a virtual object in an artificial-reality environment, wherein the user interaction (i) traverses a surface of the virtual object and (ii) includes a set of contact events; estimate a trajectory of the user interaction with the virtual object based on the set of contact events; determine a surface profile associated with the surface of the virtual object, based on a height profile of the surface of the virtual object along the estimated trajectory of the user interaction, wherein the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object; generate an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and render, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction.
The ’065 patent teaches a surface profile associated with the surface of the virtual object, based on a height profile of the surface of the virtual object along the estimated trajectory of the user interaction, wherein the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object; generating an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile; and rendering, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction. However, the ‘065 patent does not explicitly teach based on applying one or more numerical methods to integrate equations of motion derived from a mass-spring-damper system used to approximate body dynamics of a portion of the user’s body that is interacting with the surface. However, in the analogous field of endeavor of mechanical simulators Mora teaches based on applying one or more numerical methods to integrate equations of motion derived from a mass-spring-damper system used to approximate body dynamics of a portion of the user’s body that is interacting with the surface. (See Mora paragraphs 3-9 where it is known in the art to use Mass Spring Damper models in order to model surface textures and improve contact realism in haptic feedback) Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to substitute the height profile is based on micro-level geometry via fractal noise controlled by a surface roughness parameter corresponding to a texture of the surface of the virtual object of the ‘065 patent with the mass spring damper model as taught by Mora. One of ordinary skill in the art would have been motivated to substitute one surface texture model for another surface texture model for the advantage of/ benefit of yielding predictable results of modeling a textured surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624